Citation Nr: 1518369	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of VA benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) with special monthly compensation.

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 1946.  He died in April 1997.  The appellant asserts that she is the Veteran's surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to DIC with special monthly compensation, death pension benefits, and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant and the Veteran were married in November 1953, separated by mutual consent not resulting from misconduct or communication of a definite intent to end the marriage by the appellant, and were never divorced prior to the Veteran's death in April 1997.




CONCLUSION OF LAW

The appellant meets the criteria to be recognized as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 1310, 1541, 5107, 5121(a) (West 2014); 3.1(j), 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA death benefits, including DIC, accrued benefits, and death pension, are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541, 5121(a).

Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a veteran at the time of the veteran's death, and who (1) lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse and (2) has not remarried or lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of a veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Under 38 C.F.R. § 3.53(b), a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).

The appellant asserts that she should be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.  The appellant's claim must be granted. 

A copy of the Veteran's and the appellant's marriage license reflects that they were married in November 1953.  See 38 C.F.R. §§ 3.1(j), 3.205.  The Veteran's death certificate reflects that he died in April 1997, and lists his marital status as "married," naming the appellant as the Veteran's surviving spouse.  However, on the Veteran's VA pension eligibility verification reports dated from June 1993 to January 1997, the Veteran consistently reported his marital status as "not married" and indicated that he was divorced; in January 1997, the Veteran indicated that he had been divorced for 20 years.  Also, a June 1985 copy of the Veteran's annuity certificate for life insurance indicates that he received annuity benefits as a person not married.  

In her June 2010 claim for benefits, the appellant acknowledged that she had not lived continuously with the Veteran from the date of their marriage to the date of his death.  Regarding the cause of the separation, the appellant stated that the Veteran "was hard to live with especially when he was drinking which was most of the time."

In May 2012, the RO contacted two county clerks' offices, including that of the county listed on the Veteran's and appellant's marriage certificate, in an attempt to identify any record of divorce.  However, both reports of contact reflect that the clerks' offices could find no such record.   

In June 2012 statements, the appellant and her and the Veteran's daughter asserted that the Veteran and the appellant had had problems in their marriage for years, that after their children were out of school they discovered they were about to lose their house, and that in approximately 1973 the appellant moved to work for a motel for room and board.  The statements also reflect that the Veteran and the appellant never attempted to live together again, as they determined that they were unable live together, but that, for religious reasons, neither wished to get divorced.  They further reflect that, after the separation, the appellant's and Veteran's daughter lived with and was supported by the appellant.

The Board acknowledges that, in communications to VA from June 1993 to January 1997, the Veteran consistently reported that he was divorced, indicating that he considered himself and the appellant no longer to be married.  However, although the Veteran and the appellant had been separated for many years prior to his death, and he reported himself as no longer being married, in determining whether the continuity of their cohabitation is considered to have been broken for purposes of 38 C.F.R. §§ 3.50 and 3.53, the question is whether the reason for their separation showed an intent on the part of the appellant to desert the Veteran.  See Alpough, 490 F.3d at 1356.  Again, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Id. at 1357.

Here, there is no evidence contradicting the statements of the appellant and her daughter asserting that the Veteran and the appellant separated by mutual consent, and no indication that such separation resulted from misconduct or communication of a definite intent to end the marriage by the appellant.  Furthermore, the evidence of record does not establish that the appellant and Veteran were ever actually divorced.  Thus, pursuant to 38 C.F.R. §§ 3.50 and 3.53, the continuity of the Veteran's and appellant's cohabitation is not considered to have been broken from the time of their marriage to the time of the Veteran's death.  Therefore, pursuant to 38 U.S.C. § 101(3) and 38 C.F.R. § 3.50(b), the appellant must be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.  Accordingly, the appellant's appeal must be granted to this extent.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

The appellant's appeal to be recognized as the surviving spouse of the Veteran for purposes of VA benefits is granted.


REMAND

The AOJ has not developed and adjudicated the appellant's claims for entitlement to DIC with special monthly compensation, death pension benefits, and accrued benefits, beyond its determination that the appellant could not be recognized as the surviving spouse of the Veteran for purposes of VA benefits.  

Accordingly, in light of the Board's decision above, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the appellant's claims for entitlement to DIC with special monthly compensation, death pension benefits, and accrued benefits, recognizing the appellant as the surviving spouse of the Veteran for purposes of VA benefits.  If any benefit sought remains denied, provide a supplemental statement of the case to the appellant.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


